UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4595
SAMUEL DAVIS, JR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                         (CR-02-307-BO)

                  Submitted: December 24, 2003

                      Decided: January 28, 2004

    Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David W. Venable, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Christine Witcover
Dean, Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. DAVIS
                             OPINION

PER CURIAM:

   Samuel Davis, Jr., pled guilty to possession of a firearm by a con-
victed felon, 18 U.S.C. § 922(g)(1) (2000), and was sentenced to a
term of 108 months imprisonment. Davis appeals his sentence, chal-
lenging the district court’s decision to enhance his sentence on the
grounds that (1) the offense involved between three and seven fire-
arms, U.S. Sentencing Guidelines Manual § 2K2.1(b)(1)(A) (2002);
(2) Davis possessed a stolen firearm with an obliterated serial num-
ber, USSG § 2K2.1(b)(4); (3) Davis possessed a firearm in connection
with another felony offense, USSG § 2K2.1(b)(5). We affirm.

   Davis had two felony drug convictions when he was arrested in a
house where surveillance had indicated that drug activity was taking
place. Three other people were present. On a table in front of one of
them was 10.3 grams of crack cut into $20 pieces. A .390 semiauto-
matic pistol was on a television stand. Davis was seated on a couch
with a 9mm pistol next to his leg. Davis’ brother Matthew was on
another couch with a Ruger .357 Magnum next to his leg. The Ruger
was stolen and its serial number had been obliterated.

   Davis objected to the probation officer’s recommendation for a
two-level enhancement for an offense involving three-to-seven fire-
arms pursuant to USSG § 2K2.1(b)(1)(A), a two-level enhancement
for a firearm that was stolen or had an obliterated serial number,
USSG § 2K2.1(b)(4), and a four-level enhancement because Davis
possessed a firearm in connection with another felony offense, i.e.,
drug trafficking, USSG § 2K2.1(b)(5). He argued that he should be
held responsible only for the 9mm pistol he personally possessed
because he did not have actual or constructive possession of any other
firearm. The district court determined that Davis had been involved
in a joint criminal activity with the others present and had construc-
tively possessed his co-conspirators’ firearms. On appeal, Davis con-
tests the district court’s rulings with respect to the disputed
enhancements.

   We first review the district court’s determination that Davis pos-
sessed or constructively possessed all three firearms. The district
                        UNITED STATES v. DAVIS                         3
court’s factual findings are reviewed for clear error. United States v.
Love, 134 F.3d 595, 606 (4th Cir. 1998). Although Davis asserted in
his objections to the presentence report that he had possession only
of the gun lying next to his leg on the couch, the district court found
that he had constructive possession of all three firearms in the room
where he was arrested. Constructive possession exists when "the
defendant exercised, or had the power to exercise, dominion and con-
trol over the item." United States v. Jackson, 124 F.3d 607, 610 (4th
Cir. 1997) (quoting United States v. Rusher, 966 F.2d 868, 878 (4th
Cir. 1992)).

   Davis argues that the government failed to show that he exercised
or had the power to exercise dominion and control over the two guns
that were not in his personal possession. He points out that he did not
own or reside at the house where the guns were. However, the fire-
arms in the room where Davis was arrested were readily accessible
to him: one was in his brother’s possession and the other was lying
unattended on the television stand. Davis also contends that there was
no evidence that he was involved in a concerted criminal activity with
the others present, and asserts that he was simply a guest. However,
Davis’ prior record of drug and firearm offenses supported the district
court’s conclusion that the circumstances indicated that Davis was
present for drug activity. Moreover, Davis presented no evidence that
his brother or the other people in the room would have denied him
access to either of the firearms. Therefore, the district court did not
clearly err in finding that Davis possessed a total of three firearms and
in making the two-level enhancement pursuant to § 2K2.1(b)(1)(A).

   Davis argues here also that the enhancement for a stolen firearm or
one with an obliterated serial number was incorrect because the evi-
dence did not show that he had actual or constructive possession of
the .357 Magnum revolver that was under his brother Matthew’s leg.
For the reasons explained earlier, the district court did not clearly err
in finding that Davis had constructive possession of the firearm and
in making the enhancement for possession of a stolen firearm or one
with an obliterated serial number pursuant to § 2K2.1(b)(4).

   Finally, Davis challenges the four-level enhancement that applies
if the defendant used or possessed the firearm "in connection with
another felony offense." USSG § 2K2.1(b)(5). The government has
4                       UNITED STATES v. DAVIS
the burden of proving the necessary facts by a preponderance of the
evidence. United States v. Garnett, 243 F.3d 824, 828 (4th Cir. 2001).
In this Circuit, "in connection with" is treated as analogous to "in rela-
tion to," as used in 18 U.S.C. § 924(c) (2000). United States v. Blount,
337 F.3d 404, 411 (4th Cir. 2003). That is, the firearm must facilitate
or have the tendency to facilitate another offense. Id. (citation omit-
ted). "[T]he firearm must have some purpose or effect with respect to
the . . . crime; its presence or involvement cannot be the result of acci-
dent or coincidence." Id. (quoting Smith v. United States, 508 U.S.
223, 238 (1993)). But it is sufficient if the gun is "present for protec-
tion or to embolden the actor." United States v. Lipford, 203 F.3d 259,
266 (4th Cir. 2000) (citation omitted).

   Here, Davis had prior drug convictions and was present with sev-
eral others known to be involved in drug dealing in a house where
drug trafficking had been taking place. Crack packaged for sale and
firearms were present. On these facts, the district court did not clearly
err in concluding that Davis possessed the gun to facilitate the ongo-
ing drug offense. Therefore, the court’s decision that the enhancement
applied was not clearly erroneous.

   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                             AFFIRMED